Allen, J.
(dissenting): I am unable to agree with the majority view. The statute provides that within thirty days after the mailing of the notice by the commission “any such executor, administrator, trustee or grantee may appeal to any district court of competent jurisdiction for review of any such order.”
The testator was a resident of Sedgwick county at the time of his death. His estate is in the process of administration in that county and executors of his will have been appointed. Why is not the district court of Sedgwick county the court of competent jurisdiction specified in the statute? The word “any” means some one of many. (Black’s Law Dictionary.) It could not, therefore, refer to Shawnee county—the seat of the state government—and exclude all other counties. On the other hand, “any district court” without a controlling context would include any district court in the state. But the generality of the word “any” as, used in the statute is restricted by the phrase “of competent jurisdiction”—meaning thereby the court that ordinarily would have jurisdiction of the subject matter and the parties. This construction would exclude the district court of Shawnee county and all district courts in the state save and except the district court of the county of the probate court where the administration proceedings are pending.
*115I find no ambiguity in the statute. The parties and the subject matter were in Sedgwick county and considerations of convenience would dictate that the appeal should go to the district court of that county.
In National Bank of Topeka v. State, 146 Kan. 97, 68 P. 2d 1076, we held that an action of the same nature under G. S. 1935, 79-1517, was a special proceeding. That section as amended, G. S. 1941 Supp. 79-1517, is now before us. If it was a special proceeding thep it-certainly is a special proceeding now. As the mode of appeal is specified, G. S. 1935, 60-3824, by its express terms, has no application. It follows that the code provision relied upon, G. S. 1935, 60-503, is also without application.
I am authorized to say that Mr. Justice Wedell concurs in the foregoing dissenting opinion.